      Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 1 of 14 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 CHRISTOPHER BLOCK, individually and on
 behalf of all others similarly situated,

                        Plaintiff,                       Case No. 1:19-cv-06143

         v.                                              CLASS ACTION


 AMPEX BRANDS, LLC d/b/a KFC, and DOES
 1 through 5,

                        Defendants.


                       NATIONWIDE CLASS ACTION COMPLAINT

       COMES NOW, Plaintiff Christopher Block, on behalf of himself and all others similarly

situated, and assert as follows:

                                        INTRODUCTION

       1.      Plaintiff brings this action individually and on behalf of all others similarly situated

against Ampex Brands, LLC d/b/a KFC, and Does 1 through 5, (collectively “Defendants” or

“Ampex”), asserting violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §

12101 et seq. (the “ADA”), and its implementing regulations, in connection with accessibility

barriers in the parking lots and paths of travel at various public accommodations owned, operated,

controlled, and/or leased by Defendants (“Defendants’ facilities”).

       2.      Plaintiff has a mobility disability stemming from a C5 neck fracture causing

quadripiligia, which has caused him to use a wheelchair for mobility.

       3.      Plaintiff has visited Defendants’ facilities and was denied full and equal access as

a result of Defendants’ inaccessible parking lots and paths of travel.
      Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 2 of 14 PageID #:1




       4.         Plaintiff’s experiences are not isolated—Defendants have systematically

discriminated against individuals with mobility disabilities by implementing policies and practices

that consistently violate the ADA’s accessibility guidelines and routinely result in access barriers

at Defendants’ facilities.

       5.         In fact, numerous facilities owned, controlled, and/or operated by Defendants have

parking lots and paths of travel that are inaccessible to individuals who rely on wheelchairs for

mobility, demonstrating that the centralized decision making Defendants employ with regard to

the design, construction, alteration, maintenance, and operation of its facilities causes access

barriers and/or allows them to develop and persist at Defendants’ facilities.

       6.         Unless Defendants are required to remove the access barriers described below, and

required to change its policies and practices so that access barriers do not reoccur at Defendants’

facilities, Plaintiff and the proposed Class will continue to be denied full and equal access to those

facilities as described and will be deterred from fully using Defendants’ facilities.

       7.         The ADA expressly contemplates injunctive relief aimed at modification of a policy

or practice that Plaintiff seeks in this action. In relevant part, the ADA states:

       [i]n the case of violations of . . . this title, injunctive relief shall include an order to
       alter facilities to make such facilities readily accessible to and usable by individuals
       with disabilities . . .. Where appropriate, injunctive relief shall also include
       requiring the . . . modification of a policy . . ..

42 U.S.C. § 12188(a)(2).

       8.         Consistent with 42 U.S.C. § 12188(a)(2), Plaintiff seeks a permanent injunction

requiring that:

       a. Defendants remediate all parking and path of travel access barriers at
          Defendants’ facilities, consistent with the ADA;

       b. Defendants change their policies and practices so that the parking and path of
          travel access barriers at Defendants’ facilities do not reoccur; and

                                                    2
      Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 3 of 14 PageID #:1




          c. Plaintiff’s representatives shall monitor Defendants’ facilities to ensure that the
             injunctive relief ordered pursuant to Paragraph 8.a. and 8.b. has been
             implemented and will remain in place.

          9.      Plaintiff’s claims for permanent injunctive relief are asserted as class claims

pursuant to Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) was specifically intended to be utilized in civil

rights cases where the Plaintiff seeks injunctive relief for his or her own benefit and the benefit of

a class of similarly situated individuals. To that end, the note to the 1996 amendment to Rule 23

states:

          Subdivision(b)(2). This subdivision is intended to reach situations where a party
          has taken action or refused to take action with respect to a class, and final relief of
          an injunctive nature or a corresponding declaratory nature, settling the legality of
          the behavior with respect to the class as a whole, is appropriate . . .. Illustrative are
          various actions in the civil rights field where a party is charged with discriminating
          unlawfully against a class, usually one whose members are incapable of specific
          enumeration.

                    THE ADA AND ITS IMPLEMENTING REGULATIONS

          10.     The ADA was enacted nearly 30 years ago and is intended to “provide a clear and

comprehensive national mandate for the elimination of discrimination against individuals with

disabilities.” 42 U.S.C. § 12101(b)(1).

          11.     The ADA broadly protects the rights of individuals with disabilities in employment,

access to state and local government services, places of public accommodation, transportation, and

other important areas of American life.

          12.     Title III of the ADA generally prohibits discrimination against individuals with

disabilities in the full and equal enjoyment of public accommodations, 42 U.S.C. § 12182(a), and

prohibits places of public accommodation, either directly or through contractual, licensing, or other

arrangements, from outright denying individuals with disabilities the opportunity to participate in

a place of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(i), or denying individuals with

                                                     3
      Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 4 of 14 PageID #:1




disabilities the opportunity to fully and equally participate in a place of public accommodation, 42

U.S.C. § 12182(b)(1)(A)(ii).

       13.     Title III further prohibits places of public accommodation from utilizing methods

of administration that have the effect of discriminating on the basis of a disability. 42 U.S.C. §

12182(b)(1)(D).

       14.     Title III and its implementing regulations define discrimination to include the

following:

       a) Failure to remove architectural barriers when such removal is readily achievable
          for places of public accommodation that existed prior to January 26, 1992, 28
          C.F.R. § 36.304(a) and 42 U.S.C. § 12182(b)(2)(A)(iv);

       b) Failure to design and construct places of public accommodation for first
          occupancy after January 26, 1993, that are readily accessible to and usable by
          individuals with disabilities, 28 C.F.R. § 36.401 and 42 U.S.C. § 12183(a)(1);

       c) For alterations to public accommodations made after January 26, 1992, failure
          to make alterations so that the altered portions of the public accommodation are
          readily accessible to and usable by individuals with disabilities, 28 C.F.R. §
          36.402 and 42 U.S.C. § 12183(a)(2); and

       d) Failure to maintain those features of public accommodations that are required to
          be readily accessible to and usable by persons with disabilities, 28 C.F.R. §
          36.211.

       15.     The remedies and procedures set forth at 42 U.S.C. § 2000a-3(a) are provided to

any person who is being subjected to discrimination on the basis of disability or who has reasonable

grounds for believing that such person is about to be subjected to discrimination in violation of 42

U.S.C. § 12183. 42 U.S.C. 12188(a)(1).

       16.     The ADA also provides for specific injunctive relief, which includes the following:

       In the case of violations of sections 12182(b)(2)(A)(iv) and section 12183(a) of this
       title, injunctive relief shall include an order to alter facilities to make such facilities
       readily accessible to and usable by individuals with disabilities to the extent required
       by this subchapter. Where appropriate, injunctive relief shall also include . . .
       modification of a policy . . . to the extent required by this subchapter.

                                                   4
      Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 5 of 14 PageID #:1




42 U.S.C. § 12188(a)(2); 28 C.F.R. § 36.501(b).

                                JURISDICTION AND VENUE

        17.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12188.

        18.     Plaintiff’s claims asserted herein arose in this judicial district, and Defendants does

substantial business in this judicial district.

        19.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.

                                                  PARTIES

        20.     Plaintiff Christopher Block is a current resident of Highland Park, and previously

was, a resident of Lake Forest, Illinois. As described above, as a result of his disability, Plaintiff

uses a wheelchair for mobility. Plaintiff suffered an injury two years ago which resulted in a

fracture to his fifth vertebrae, leaving him paralyzed from the chest down. Despite these significant

injuries, Mr. Block is an active equestrian and rower. He has recently returned from a scuba diving

trip where he learned how to scuba dive with assistance. Prior to his injury, Mr. Block earned a

bachelor’s degree in Biological End Systems engineering from Virginia Tech University and a

master’s degree in Biological End Systems engineering also from Virginia Tech. Plaintiff worked

for various companies as a test engineer until the time of his injury. Since that time, he has

persevered through multiple surgeries to regain his strength and use of his arms. Plaintiff looks

forward to returning to the workforce in the coming months. Plaintiff is therefore a member of a

protected class under the ADA, 42 U.S.C. § 12102(2), and the regulations implementing the ADA

set forth at 28 C.F.R. §§ 36.101 et seq.




                                                     5
      Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 6 of 14 PageID #:1




        21.      Defendant Ampex Brands, LLC, is, and at all times relevant hereto was, a Texas

limited liability company, with its principal place of business located at 17774 Preston Road,

Dallas, Texas, 75252. Ampex owns and operates restaurants. Currently, Ampex owns and operates

around 300 units of KFC, Taco Bell, Long John Silver’s and A&W in Arkansas, Louisiana, Texas,

Oklahoma, Ohio, Pennsylvania, West Virginia, Illinois, New York and Missouri, and employs

over 6,000 team members.1 The KFC locations Ampex owns and operates include those locations

which Plaintiff encountered, as described in more detail below.

        22.      The true names and capacities, whether individual, corporate, associate, or

otherwise of the Defendants named herein as Does 1 through 5, are unknown to Plaintiff at this

time. Plaintiff will amend this Complaint to allege their true names and capacities when known.

Plaintiff is informed and believes and thereon alleges that each of the fictitiously-named

Defendants is responsible in some manner for the occurrences alleged in this Complaint.

        23.      Plaintiff alleges that Defendants, including Doe Defendants, and each of them at

all times mentioned in this Complaint were the alter egos, agents and/or employees and/or

employers of their Co-Defendants and in doing the things alleged in this Complaint were acting

within the course of such agency and/or employment and with the permission and consent of

their Co-Defendants.

        24.      Defendants are a public accommodation pursuant to 42 U.S.C. §12181(7).

                                       FACTUAL ASSERTIONS

I.      Plaintiffs Have Been Denied Full and Equal Access to Defendants’Facilities.

        25.      Plaintiff Block has visited Defendants’ facilities located at 3927 N Harlem Ave

Chicago, IL including within the last year, where he experienced unnecessary difficulty and risk


1
 See “Mega 99” at https://www.franchising.com/multiunitfranchisees/mega99.html (last accessed September 4,
2019).

                                                      6
      Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 7 of 14 PageID #:1




due to excessive slopes in a purportedly accessible parking area and other ADA accessibility

violations as set forth in more detail below.

        26.     Despite this difficulty and risk, Mr. Block plans to return to Defendants’ facilities,

at least three times a year. It is convenient for him to stop by regularly to continue to test

Defendants’ facilities’ compliance with the ADA because Mr. Block regularly dines at KFC when

he is returning from his rehabilitation sessions in Chicago city centre. He likes to order the grilled

or fried chicken sandwich and/or a salad. Furthermore, he intends to return to Defendants’ facilities

to ascertain whether those facilities remain in violation of the ADA.

        27.     As a result of Defendants’ non-compliance with the ADA, Mr. Block’s ability to

access and safely use Defendants’ facilities has been significantly impeded.

        28.     Mr. Block will be deterred from returning to and fully and safely accessing

Defendants’ facilities, however, so long as Defendants’ facilities remain non-compliant, and so

long as Defendants continue to employ the same policies and practices that have led, and in the

future will lead, to inaccessibility at Defendants’ facilities.

        29.     Without injunctive relief, Mr. Block will continue to be unable to fully and safely

access Defendants’ facilities in violation of his rights under the ADA.

        30.     As an individual with a mobility disability who uses a wheelchair, Mr. Block is

directly interested in whether public accommodations, like Defendants’ facilities, have

architectural barriers that impede full accessibility to those accommodations by individuals with

mobility-related disabilities.

II.     Defendants Repeatedly Deny Individuals With Disabilities Full and Equal Access to
        Defendants’Facilities.

        31.     As the owner and manager of their properties, Defendants employ centralized

policies, practices, and procedures with regard to the design, construction, alteration, maintenance,


                                                   7
      Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 8 of 14 PageID #:1




and operation of its facilities.

        32.      To date, Defendants’centralized design, construction, alteration, maintenance, and

operational policies and practices have systematically and routinely violated the ADA by

designing, constructing, and altering facilities so that they are not readily accessible and are usable,

by failing to remove architectural barriers, and by failing to maintain and operate facilities so that

the accessible features of Defendants’ facilities are maintained.

        33.      On Plaintiff’s behalf, investigators examined multiple locations owned, controlled,

and/or operated by Defendants and found the following violations, which are illustrative of the

fact that Defendants implement policies and practices that routinely result in accessibility

violations:

              a. 7445 S Stony Island Ave Chicago, IL

                    i.   The surfaces of one or more purportedly accessible parking spaces had
                         slopes exceeding 2.1%; and

                   ii.   The surfaces of one or more purportedly accessible access aisles had
                         slopes exceeding 2.1%.

              b. 4200 W 55th Street Chicago, IL

                    i.   The surfaces of one or more purportedly accessible access access aisles
                         had slopes exceeding 2.1%.

              c. 2823 S Cicero Ave Cicero, IL

                    i.   The surfaces of one or more purportedly accessible access parking spaces
                         had slopes exceeding 2.1%.

                   ii.   The surfaces of one or more purportedly accessible access aisles had
                         slopes exceeding 2.1%.

              d. 7135 Ogden Ave Berwyn, IL

                    i.   The surfaces of one or more purportedly accessible parking spaces had
                         slopes exceeding 2.1%; and



                                                   8
      Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 9 of 14 PageID #:1




                     ii.   There was no level landing for the purportedly accessible curb ramp

              e. 316 Madison Street Oak Park, IL

                      i.   The surfaces of one or more purportedly accessible access parking spaces
                           had slopes exceeding 2.1%.

                     ii.   The surfaces of one or more purportedly accessible access aisles had
                           slopes exceeding 2.1%.

              f. 3927 N Harlem Ave Chicago, IL

                      i.   The surfaces of one or more purportedly accessible parking spaces had
                           slopes exceeding 2.1%

              g. 6901 Dempster Ave Morton Grove, IL

                      i.   The surfaces of one or more purportedly accessible access parking spaces
                           had slopes exceeding 2.1%.

        34.      The fact that individuals with mobility-related disabilities are denied full and equal

access to numerous of Defendants’ facilities, and the fact that each of these facilities deny access

by way of inaccessible parking facilities, is evidence that the inaccessibility Plaintiff experienced

is not isolated, but rather, is caused by Defendants’ systemic disregard for the rights of individuals

with disabilities.

        35.      Defendants’systemic access violations demonstrate that Defendants either employ

policies and practices that fail to design, construct, and alter its facilities so that they are readily

accessible and usable and/or that Defendants employ maintenance and operational policies and

practices that are unable to maintain accessibility.

        36.      As evidenced by the widespread inaccessibility of Defendants’ parking facilities,

absent a change in Defendants’corporate policies and practices, access barriers are likely to reoccur

in Defendants’ facilities even after they have been remediated.




                                                    9
     Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 10 of 14 PageID #:1




       37.     Accordingly, Plaintiff seeks an injunction to remove the barriers currently present

at Defendants’ facilities and an injunction to modify the policies and practices that have created or

allowed, and will create or allow, inaccessibility to affect Defendants’network of facilities.

                                     CLASS ASSERTIONS

       38.     Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23(a) and 23(b)(2) on

behalf of himself and the following nationwide class:

       All persons with qualified mobility disabilities who were denied the full and equal
       enjoyment of the goods, services, facilities, privileges, advantages or
       accommodations of any of Defendants’ restaurant locations in the United States on
       the basis of disability because such persons encountered accessibility barriers due
       to Defendants’ failure to comply with the ADA’s accessible parking and path of
       travel requirements.

       39.     Numerosity: The class described above is so numerous that joinder of all individual

members in one action would be impracticable. The disposition of the individual claims of the

respective class members through this class action will benefit both the parties and this Court and

will facilitate judicial economy.

       40.     Typicality: Plaintiff’s claims are typical of the claims of the members of the class.

The claims of Plaintiff and members of the class are based on the same legal theories and arise

from the same unlawful conduct.

       41.     Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the class in that they all have

been and/or are being denied their civil rights to full and equal access to, and use and enjoyment

of, Defendants’ facilities and/or services due to Defendants’failure to make their facilities fully

accessible and independently usable as above described.

       42.     Adequacy of Representation: Plaintiff is an adequate representative of the class

because his interests do not conflict with the interests of the members of the class. Plaintiff will

                                                 10
     Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 11 of 14 PageID #:1




fairly, adequately, and vigorously represent and protect the interests of the members of the class,

and he has no interests antagonistic to the members of the class. Plaintiff has retained counsel who

are competent and experienced in the prosecution of class action litigation, generally, and who

possess specific expertise in the context of class litigation under the ADA.

       43.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the class, making

appropriate both declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.

                                 SUBSTANTIVE VIOLATION

       44.     The assertions contained in the previous paragraphs are incorporated by reference.

       45.     Defendants’ facilities were altered, designed, or constructed after the effective date

of the ADA.

       46.     Defendants’ facilities are required to be altered, designed, and constructed so that

they are readily accessible to and usable by individuals who use wheelchairs. 42 U.S.C. §

12183(a).

       47.     Further, the accessible features of Defendants’ facilities, which include the parking

lots and paths of travel, are required to be maintained so that they are readily accessible to and

usable by individuals with mobility disabilities. 28 C.F.R. § 36.211.

       48.     The architectural barriers described above demonstrate that Defendants’ facilities

were not altered, designed, or constructed in a manner that causes them to be readily accessible to

and usable by individuals who use wheelchairs and/or that Defendants’ facilities were not

maintained so as to ensure that they remained accessible to and usable by individuals who use

wheelchairs.




                                                 11
     Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 12 of 14 PageID #:1




       49.     Furthermore, the architectural barriers described above demonstrate that

Defendants have failed to remove barriers as required by 42 U.S.C. § 12182(b)(2)(A)(iv).

       50.     Defendants’repeated and systemic failures to design, construct, and alter their

facilities so that they are readily accessible and usable, to remove architectural barriers, and to

maintain the accessible features of their facilities constitute unlawful discrimination on the basis

of a disability in violation of Title III of the ADA.

       51.     Defendants’ facilities are required to comply with the Department of Justice’s 2010

Standards for Accessible Design, or in some cases the 1991 Standards. 42 U.S.C. § 12183(a)(1);

28 C.F.R. § 36.406; 28 C.F.R., pt. 36, app. A.

       52.     Defendants are required to provide individuals who use wheelchairs full and equal

enjoyment of their facilities. 42 U.S.C. § 12182(a).

       53.     Defendants have failed, and continues to fail, to provide individuals who use

wheelchairs with full and equal enjoyment of their facilities.

       54.     Defendants have discriminated against Plaintiff and the class in that they have

failed to make Defendants’ facilities fully accessible to, and independently usable by, individuals

who use wheelchairs in violation of 42 U.S.C. § 12182(a) as described above.

       55.     Defendants’conduct is ongoing and continuous, and Plaintiff has been harmed by

Defendants’ conduct.

       56.     Unless Defendants are restrained from continuing its ongoing and continuous

course of conduct, Defendants will continue to violate the ADA and will continue to inflict injury

upon Plaintiff and the class.

       57.     Given that Defendants have not complied with the ADA’s requirements to make

Defendants’ facilities fully accessible to, and independently usable by, individuals who use



                                                  12
     Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 13 of 14 PageID #:1




wheelchairs, Plaintiff invokes his statutory rights to declaratory and injunctive relief, as well as

costs and attorneys’ fees.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the members of the Class, prays for:

       a.      A declaratory judgment that Defendants are in violation of the specific
               requirements of Title III of the ADA described above, and the relevant
               implementing regulations of the ADA, in that Defendants’ facilities, as described
               above, are not fully accessible to, and independently usable by, individuals who use
               wheelchairs;

       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 C.F.R. §
               36.501(b) that: (i) directs Defendants to take all steps necessary to remove the
               architectural barriers described above and to bring their facilities into full
               compliance with the requirements set forth in the ADA, and its implementing
               regulations, so that the facilities are fully accessible to, and independently usable
               by, individuals who use wheelchairs; (ii) directs Defendants to change their
               policies and practices to prevent the reoccurrence of access barriers post-
               remediation; and (iii) directs that Plaintiff shall monitor Defendants’ facilities to
               ensure that the injunctive relief ordered above remains in place.

       c.      An Order certifying the class proposed by Plaintiff, naming Plaintiff as class
               representative, and appointing his counsel as class counsel;

       d.      Payment of costs of suit;

       e.      Payment of reasonable attorneys’ fees pursuant to 42 U.S.C. § 12205 and 28 C.F.R.
               § 36.505; and

       f.      The provision of whatever other relief the Court deems just, equitable, and
               appropriate.


       [Signature block follows.]




                                                13
     Case: 1:19-cv-06143 Document #: 1 Filed: 09/13/19 Page 14 of 14 PageID #:1




                                      Respectfully submitted,
Dated: September 13, 2019             By: s/ Adam C. York
                                          One of Plaintiff’s Attorneys

                                      Michael Aschenbrener (6292306)
                                      masch@kamberlaw.com
                                      Adam C. York (6294143)
                                      ayork@kamberlaw.com
                                      KamberLaw LLC
                                      220 N Green St
                                      Chicago, IL 60607
                                      Tel: 212.920.3072
                                      Fax: 212.202.6364

                                      Benjamin J. Sweet*
                                      THE SWEET LAW FIRM, PC
                                      186 Mohawk Drive
                                      Pittsburgh, Pennsylvania 15228
                                      Phone: 412-742-0631
                                      ben@sweetlawpc.com

                                      Jonathan D. Miller*
                                      NYE, STIRLING, HALE & MILLER, LLP
                                      33 West Mission, Suite 201
                                      Santa Barbara, CA 93101
                                      Phone: 805-963-2345
                                      alison@nshmlaw.com
                                      jonathan@nshmlaw.com

                                      Counsel for Plaintiff Christopher Block
                                      and the Class

*Admission pro hac vice anticipated




                                        14
